JUDGE WILLIAMS
delivered the opinion op the court:
Gill was no party to the suit of Dunn et al. vs. Salter, consequently, not affected by the errors in the record. The court had unquestionable jurisdiction to adjudge a sale of Salter’s property to pay the debts of his attaching creditors; and however erroneous those judgments may have been, Gill, who was the purchaser at the judicial sale, should not be disturbed, unless he, in some manner, obtained an unconscientious advantage, which does not appear in this record. (2 B. Mon., 411; 3 Met., 544; Todd vs. Todd’s adm’r, MSS. Opn., Winter Term, 1853; also notes to secs. 404-5, Myers’ Civil Code.)
Even if the report and sale had not been confirmed, we see no cause to set it aside as to Gill; but think his purchase should be upheld, especially after its confirmation.
Wherefore, the judgment is reversed as to him, with directions to carry out this opinion.